DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Response to Amendments

This office action is in response to communications filed 07/21/2022.  Claims 1-21 are pending.

Response to Arguments

Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC § 112 rejection for Claims 12 and 17, the applicant argues that the while matrix multiplication form is broad it is not unclear.  
In response to the arguments, the examiner respectfully disagrees.  It is unclear whether the applicant is claiming the matrix multiplication form to known parameters as defined in the specification or any generic matrix.  Thus, in order to maintain the metes and bounds, the matrix and the known parameters should be should be included or defined.   It is unclear how and what the known parameters are for this matrix.  It is not simply that the claim is broad, it is that the claim is vague.  

Regarding Claim 1, 14 and 18, the applicant argues that Salvagnini discloses that the disparity is of a single feature between two views (or three views).  The applicant argues that Salvagnini teaches one feature and therefore it is not two disparities.  The applicant argues that  that the motivation to combine in paragraph 0006 does not teach determining alignment error using first disparity and second disparity and Salvagnini teaches two or more camera to improve robustness and there’re there is no improvement as it is already in Gordon. The applicant argues that the limitations in Salvagnini is one feature and not two features.  The applicant also argues the combination does not teach that is separate and distinct from the first feature wherein the projector, the first camera, and the second camera are in fixed positions relative to each other, and wherein the first camera is positioned between the projector and the second camera.  The applicant also argues that there is no reason to combine Salvagnini as Gordon already has two cameras.  
In response to the arguments, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Salvagnini discloses two images and capturing images of features (see paragraph 0110).  Gordon discloses projecting a first feature and a second feature that is separate and distinct from the first feature onto a surface from a projector of a camera system (Page 21, paragraph 0400, 0401, Figure 23);  determining a first disparity between the first camera and the second camera to the first feature (Page 23, paragraph 0420-0422);  determining a second disparity between the first camera and the second camera to the second feature (Page 23, paragraph 0420-0422); and determining an epipolar alignment error of the first camera (Page 11, paragraph 0311, Page 12, paragraph 0315, Page 13, paragraph 0327).  Salvagnini is used to teach that an epipolar alignment error using a first disparity and a second disparity. Therefore, Salvagnini discloses determining an epipolar alignment error of the first camera using the first disparity and the second disparity (Page 10, paragraph 0109, 0110, 0113, Page 1, paragraph 0011-0014).   It is also noted that the claim can be interpreted for teaching determining an alignment error from a first disparity and determining an alignment error  using the second disparity.  The claim does not require one error using both disparities together.   Salvagnini teaches wherein the projector, the first camera, and the second camera are in fixed positions relative to each other, and wherein the first camera is positioned between the projector and the second camera (Figure 2A, 18, Cam3, Cam2).  
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention.  

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Salvagnini specifically details problems with calibration  and determining depth using distance and disparity (paragraphs 0006-0008) and has a motivation to combine: improve the robustness against deviations in the projection pattern (Page 1, paragraph 0006) and as disclosed by Salvagnini 
Note Darling and Somanath were not used to teach the limitations argued.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 and 17 recite “a matrix multiplication form” to “known parameters” which is vague as it is unclear what the values are and therefore the metes and bounds of the claim are unknown.  It is unclear what these parameters could be and how they  applied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9, 13-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (US 2010/0074532 and hereafter referred to as “Gordon”)in view of Salvagnini et al (US 2017/0180706 and hereafter referred to as “Salvagnini”).
Regarding Claim 1, Gordon discloses a method comprising: 
projecting a first feature and a second feature that is separate and distinct from the first feature onto a surface from a projector of a camera system (Page 21, paragraph 0400, 0401, Figure 23);
 imaging the first feature and the second feature in a first camera of the camera system wherein a first distance from the first camera to the projector is known (Page 21, paragraph 0400, Page 22, paragraph 0409, Figure 23); 
 imaging the first and the second feature with a second camera of the camera system, wherein a distance from the second camera to the projector is known (Page 21, paragraph 0400, Page 22, paragraph 0409, Figure 23);
determining a first disparity between the first camera and the second camera to the first feature (Page 23, paragraph 0420-0422); 
determining a second disparity between the first camera and the second camera to the second feature (Page 23, paragraph 0420-0422); and 
determining an epipolar alignment error of the first camera (Page 11, paragraph 0311, Page 12, paragraph 0315, Page 13, paragraph 0327). 
Gordon does not explicitly disclose determining an epipolar alignment error of the first camera using the first and the second disparities, wherein the projector, the first camera, and the second camera are in fixed positions relative to each other, and wherein the first camera is positioned between the projector and the second camera.
Salvagnini discloses determining an epipolar alignment error of the first camera using the first disparity and the second disparity (Page 10, paragraph 0109, 0110, 0113, Page 1, paragraph 0011-0014), wherein the projector, the first camera, and the second camera are in fixed positions relative to each other, and wherein the first camera is positioned between the projector and the second camera (Figure 2A, 18, Cam3, Cam2).  Therefore, it would have been obvious to one of ordinary skill in the art for effective filing date of the invention to modify Gordon to include the missing limitation as taught by Salvagnini in order to improve the robustness against deviations in the projection pattern (Page 1, paragraph 0006) as disclosed by Salvagnini.
Regarding Claim 2, Gordon and Salvagnini disclose all the limitations of claim 1. The combination discloses wherein a third distance from the camera system to the first feature and a fourth distance from the camera system to the second feature is not known (Gordon: paragraph 0404, Salvagnini: Page 3, paragraph 0022, 0043).  See motivation above.
Regarding Claim 3 Gordon and Salvagnini disclose all the limitations of claim 2. Gordon discloses wherein the third distance is different from the fourth distance (paragraph 0404).  
Regarding Claim 4, Gordon and Salvagnini disclose all the limitations of claim 1. Gordon discloses wherein the epipolar alignment error comprises a pointing error (Page 12, paragraph 0315).  
Regarding Claim 5, Gordon and Salvagnini disclose all the limitations of claim 1. Salvagnini discloses further comprising: determining a third disparity between the projector and the first camera; determining a fourth disparity between the projector and the second camera; and determining an epipolar alignment error of the second camera using the first disparity, second disparity, third disparity, and fourth disparity (Page 10, paragraph 0109, 0110, 0113).   Therefore, it would have been obvious to one of ordinary skill in the art for effective filing date of the invention to modify Gordon to include the missing limitation as taught by Salvagnini in order to improve the robustness against deviations in the projection pattern (Page 1, paragraph 0006)  as disclosed by Salvagnini.
Regarding Claim 6, Gordon and Salvagnini disclose all the limitations of claim 1. The combination discloses having a planar base and wherein the projector, the first camera, and the  second camera are all mounted to the planar base (Salvagnini: Page 3, paragraph 0043, Page 4, 0055, Page 5, paragraph 0064).  Therefore, it would have been obvious to one of ordinary skill in the art for effective filing date of the invention to modify Gordon to include the missing limitation as taught by Salvagnini in order to detect decalibration conditions (Page 1, paragraph 0002) as disclosed by Salvagnini.
	Regarding Claim 7, Gordon and Salvagnini disclose all the limitations of claim 1. Gordon discloses wherein the projector projects a patterned light onto the surface, wherein the pattern defines the first feature and the second feature (Page 21, paragraph 0400-0401).  
Regarding Claim 9, Gordon and Salvagnini disclose all the limitations of claim 1. Salvagnini discloses further comprising: generating calibration parameters using the epipolar alignment error (Page 7, paragraph 0053-0055, 0081, 0089); and warping images of the first camera and the second camera using the calibration parameters (Page 4, paragraph 0053-0055, Page 6, paragraph 0077, Page 7, paragraph 0081).  Same motivation above.
Regarding Claim 13, Gordon and Salvagnini disclose all the limitations of claim 1.
Gordon discloses projecting additional features onto the surface from the projector, the additional features being separate and distinct from the first feature and the second feature (Page 21, paragraph 0400-0401) ; imaging the additional features with the first camera and the second camera (Page 2, paragraph 0020, Page 3, paragraph 0077, Page 21, paragraph 0400-0401); and determining additional disparities each based on an additional feature, wherein determining the epipolar alignment error further comprises determining the epipolar alignment error using the additional disparities that are determined (Gordon: Page 11, paragraph 0311, Page 12, paragraph 0315, Page 13, paragraph 0327,  Page 23, paragraph 0420-0422, Salvagnini: Page 10, paragraph 0109, 0110, 0113).  Same motivation above.
Regarding Claim 14, Gordon discloses a non-transitory computer-readable medium having instructions that when operated on by an electronic processor cause the electronic processor to perform operations comprising:
receiving a first image captured by a first camera including a first feature and a second feature that is separate and distinct from the first feature, wherein the first feature and the second are both projected from a projector, wherein a first distance from the first camera to the projector is known (Page 21, paragraph 0400-0401, Page 22, paragraph 0409, Figure 23);  2642P107485 
receiving a second image captured by a second camera including the first feature and the second feature that are projected from the projector, wherein a second distance from the second camera to the projector and a third distance from the second camera to the first camera are known (Page 21, paragraph 0400-0401, Page 22, paragraph 0409, Figure 23);
determining a first disparity between the first camera and the second camera to the first feature  (Page 23, paragraph 0420-0422); 
determining a second disparity between the first camera and the second camera to the second feature (Page 23, paragraph 0420-0422); and 
determining an epipolar alignment error of the first camera (Page 11, paragraph 0311, Page 12, paragraph 0315, Page 13, paragraph 0327). 
Gordon does not explicitly disclose determining an epipolar alignment error of the first camera using the first and the second disparities, wherein the projector, the first camera, and the second camera are in fixed positions relative to each other, and wherein the first camera is positioned between the projector and the second camera.
Salvagnini discloses determining an epipolar alignment error of the first camera using the first disparity and the second disparity (Page 10, paragraph 0109, 0110, 0113, Page 1, paragraph 0011-0014), wherein the projector, the first camera, and the second camera are in fixed positions relative to each other, and wherein the first camera is positioned between the projector and the second camera (Figure 2A, 18, Cam3, Cam2).    Therefore, it would have been obvious to one of ordinary skill in the art for effective filing date of the invention to modify Gordon to include the missing limitation as taught by Salvagnini in order to improve the robustness against deviations in the projection pattern (Page 1, paragraph 0006) as disclosed by Salvagnini.

Regarding Claim 18, Gordon discloses a camera system comprising: 
a projector configured to project a first and a second feature that is separate and distinct from the first feature onto a surface (Page 21, paragraph 0400-0401, Page 22, paragraph 0409, Figure 23); 
a first image sensor configured to system to image the first and the second feature wherein the distance from the first image sensor to the projector is known (Page 21, paragraph 0400-0401, Page 22, paragraph 0409, Figure 23);  2742P107485 
a second image sensor configured to image the first and the second feature, wherein the distance from the second image sensor to the projector is known (Page 21, paragraph 0400-0401, Page 22, paragraph 0409, Figure 23); and 
an electronic processor to:
determine a first disparity between the first image sensor and the second image sensor to the first feature (Page 23, paragraph 0420-0422, Page 11, paragraph 0311, Page 12, paragraph 0315, Page 13, paragraph 0327, Page 7, paragraph 0245),  
determine a second disparity between the first image sensor and the second image sensor to the second feature using image data captured by the first and second cameras (Page 23, paragraph 0420-0422, Page 11, paragraph 0311, Page 12, paragraph 0315, Page 13, paragraph 0327, Page 7, paragraph 0245), and 
determine an epipolar alignment error of the first image sensor (Page 23, paragraph 0420-0422, Page 11, paragraph 0311, Page 12, paragraph 0315, Page 13, paragraph 0327, Page 7, paragraph 0245). 
Gordon does not explicitly disclose determining an epipolar alignment error of the first camera using the first and the second disparities, wherein the projector, the first camera, and the second camera are in fixed positions relative to each other, and wherein the first camera is positioned between the projector and the second camera.
Salvagnini discloses determining an epipolar alignment error of the first camera using the first and the second disparities (Page 10, paragraph 0109, 0110, 0113, Page 1, paragraph 0011-0014), wherein the projector, the first camera, and the second camera are in fixed positions relative to each other, and wherein the first camera is positioned between the projector and the second camera (Figure 2A, 18, Cam3, Cam2).   Therefore, it would have been obvious to one of ordinary skill in the art for effective filing date of the invention to modify Gordon to include the missing limitation as taught by Salvagnini in order to improve the robustness against deviations in the projection pattern (Page 1, paragraph 0006) as disclosed by Salvagnini.
Regarding Claim 19, Gordon and Salvagnini disclose all the limitations of claim 18. The combination discloses a first camera including the first image sensor, the second camera including the second image sensor and a planar base and wherein the projector, the first camera, and the second camera are all mounted to the base (Salvagnini: Page 3, paragraph 0043, Page 4, 0055, Page 5, paragraph 0064).  Same motivation as above.
Regarding Claim 20, Gordon and Salvagnini disclose all the limitations of claim 18. Gordon discloses comprising a mass memory to store images and wherein the images of the first feature and second feature from the first image sensor and the second image sensor are stored in the memory for post processing by the processor (Page 11, paragraph 0310).
 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Salvagnini as applied to claim 1 and 14 above, and further in view of Darling et al (US 2017/0070731 and hereafter referred to as “Darling”).
Regarding Claim 8 and 15, Gordon and Salvagnini disclose all the limitations of claim 1 and 14 respectively. Salvagnini discloses the operations further comprising correcting for and pointing errors that are orthogonal to a stereo axis between the first camera and the second camera before determining an epipolar alignment error (Page 9, paragraph 0090, 0094, Page 10, paragraph 0105).  The combination is silent on magnification errors.  Darling discloses correcting for magnification errors (Page 6, paragraph 0063, 0067).  Therefore, it would have been obvious to one of ordinary skill in the art for effective filing date of the invention to modify the combination to include the missing limitation as taught by Darling in order to calibrate cameras more efficiently (Page 1, paragraph 0003) as disclosed by Darling.

Claims 10-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Salvagnini as applied to claim 1 and 14 above, and further in view of Somanath et al (US 2016/0191759 and hereafter referred to as “Somanath”).
Regarding Claim 10 and 16, Gordon and Salvagnini disclose all the limitations of claim 1 and 14 respectively. Salvagnini discloses wherein determining an epipolar alignment error comprise: extending a first epipolar line from the first feature from the first camera (Page 3, paragraph 0047, Page 4, paragraph 0053); extending a second epipolar line from the first feature from the second camera; determining an orthogonal distance from the projected first feature to the first epipolar line (Page 3, paragraph 0047, Page 4, paragraph 0053); determining an orthogonal distance from the projected first feature to the second epipolar line (Page 3, paragraph 0047, Page 4, paragraph 0053).  The combination is silent on determining scale and displacement parameters using the orthogonal distances.   Somanath discloses determining scale and displacement parameters using the first orthogonal distance and the second orthogonal distance+ (Page 3, paragraphs 0037-0039, 0043, Page 4-5, paragraph 0049, 0059-0060).  Therefore, it would have been obvious to one of ordinary skill in the art for effective filing date of the invention to modify the combination to include the missing limitation as taught by Somanath in order to determine how much current should be applied to move the lens to that position (Page 1, paragraph 0003) as disclosed by Somanath.
Regarding Claim 11, Gordon and Salvagnini disclose all the limitations of claim 1. The combination discloses minimizing a rectification error.   Somanath discloses determining the epipolar alignment error comprises minimizing a rectification error (Page 4-5, paragraph 0056, 0059). Therefore, it would have been obvious to one of ordinary skill in the art for effective filing date of the invention to modify the combination to include the missing limitation as taught by Somanath in order to determine how much current should be applied to move the lens to that position (Page 1, paragraph 0003) as disclosed by Somanath.
Regarding Claim 12, Gordon, Salvagnini and Somanath disclose all the limitations of claim 11. The combination discloses wherein minimizing the rectification error comprises applying a matrix multiplication form to known parameters (Somanath: Page 4-5, paragraph 0059-0061).  Same motivation as above.
	Regarding Claim 17, Gordon and Salvagnini disclose all the limitations of claim 14. The combination is silent on minimizing a rectification error.   Somanath discloses wherein determining the epipolar alignment error comprises minimizing a rectification error by applying a matrix multiplication form to known parameters (Page 4-5, paragraph 0056, 0059-0061). Therefore, it would have been obvious to one of ordinary skill in the art for effective filing date of the invention to modify the combination to include the missing limitation as taught by Somanath in order to determine how much current should be applied to move the lens to that position (Page 1, paragraph 0003) as disclosed by Somanath.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Salvagnini as applied to claim 1 above, and further in view of Nezambadi (US 2017/0270669).
Regarding Claim 21, Gordon and Salvagnini disclose all the limitations of claim 1.  The combination is silent on the limitations.  Nezambadi discloses performing one or more projector operations with the projector, wherein the one or more projector operations further include at least one of: performing an autofocus operation with the projector, or performing near object scanning with the projector (paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art for effective filing date of the invention to modify the combination to include the missing limitation as taught by Nezambadi in order to automatically respond to changes of focus distance  (Page 1, paragraph 0033) as disclosed by Nezambadi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 2, 2022